         Case 1:19-cv-11861-MKV Document 80 Filed 12/10/20 Page 1 of 2




                                                                                     Orin Snyder
                                                                                     Direct: +1 212.351.2400
                                                                                     Fax: +1 212.351.6335
                                                                                     OSnyder@gibsondunn.com

December 10, 2020

BY ELECTRONIC FILING

The Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:    Broidy et al. v. Global Risk Advisors et al., 19-cv-11861

Dear Judge Vyskocil:

        Defendants respectfully submit this letter to notify the Court of supplemental authority
relevant to Defendants’ pending motion to dismiss the First Amended Complaint (“FAC”). See
Dkt. 73 (Mot. Br.); Dkt. 77 (Rep. Br.). On December, 2, 2020, the Ninth Circuit Court of
Appeals issued the attached decision in the related matter Broidy et al. v. State of Qatar, No. 18-
56256, Dkt. 58 (“State of Qatar”), affirming that the U.S. District Courts lack subject matter
jurisdiction over Mr. Broidy’s claims that the foreign state of Qatar directed a hacking operation
against him and his company. See Ex. A. The State of Qatar decision is directly relevant to the
Rule 12(b)(1) and Rule 12(b)(6) issues before Your Honor.

        Relevance to Pending Rule 12(b)(1) Motion. The Ninth Circuit affirmed the dismissal
of Mr. Broidy’s complaint under Rule 12(b)(1) because Qatar is entitled to sovereign immunity.
In deciding that issue, the Ninth Circuit rejected the very argument raised by Mr. Broidy in
opposition to Defendants’ motion to dismiss on the basis of derivative sovereign immunity: that
Defendants were not carrying out “governmental functions” when they allegedly acted at the
direction of Qatar to facilitate a hacking scheme against Mr. Broidy. See Dkt. 76 (Opp. Br.) at
4–6. The Ninth Circuit rejected that argument and held that Qatar’s alleged “deployment of
clandestine agents [i.e., Defendants] to collect foreign intelligence on its behalf” was “peculiarly
sovereign conduct that all national governments (including our own) assert the distinctive power
to perform.” State of Qatar at 21 (citations omitted); cf. Dkt. 57 (FAC) ¶ 161 (“GRA was
retained in part to target Qatar’s political enemies through cyber operations and public relations,
to protect Qatar’s geopolitical interests. . . . Qatar retained GRA to execute these larger-scale
programs on its behalf . . . .”). The Ninth Circuit specifically held that Qatar’s alleged use of
“‘irregular operatives’”—i.e., non-state actors—to “perform uniquely sovereign actions” did not
undermine Qatar’s claim to sovereign immunity. State of Qatar at 21–22 (citation omitted).

       The opinion itself identifies Defendant GRA as among the “irregular operatives”
allegedly employed by Qatar. State of Qatar at 6–7 (recounting Plaintiffs’ allegations that
“Qatar retained the New York-based firm of Global Risk Advisors LLC (‘GRA’) to coordinate”
         Case 1:19-cv-11861-MKV Document 80 Filed 12/10/20 Page 2 of 2




The Honorable Mary Kay Vyskocil
December 10, 2020
Page 2

“Qatar’s purported targeting of Broidy” through “a series of cyberattacks aimed at BCM’s
California-based computer servers[,] . . . and GRA thereafter introduced Qatar ‘to cyber
mercenaries in various countries to coordinate technical aspects of the illegal intrusion”). As
explained in Defendants’ briefing here, Mr. Broidy’s tactical decision to split his claims and
leave Qatar out of this action does not deprive Qatar’s alleged agents of the protections of
sovereign immunity. See Dkt. 73 at 1, 3–5; Dkt. 77 at 1–3. And the Ninth Circuit’s opinion
makes clear that for purposes of sovereign immunity, the focus is on the conduct and not the
actors: the protected conduct need not be carried out by state “officials.” See also Dkt. 73 at 3–5
(discussing extension of sovereign immunity to any “agents” of foreign sovereigns engaged in
state activity). For this reason, Defendants here are entitled to the same immunity as their
alleged “sponsor,” Qatar. See Dkt. 76 at 1.

        Relevance to Pending Rule 12(b)(6) Motion. The State of Qatar decision is also
relevant to Defendants’ Rule 12(b)(6) challenges to Mr. Broidy’s claims. Defendants have
previously explained how the FAC fails to meet the pleading standard for multiple claims
because Mr. Broidy does not (and cannot) allege that any named Defendant was the actual entity
that performed the hacks. See Dkt. 73 at 12–13, 23; Dkt. 77 at 5–6. The Ninth Circuit confirmed
Defendants’ reading of Mr. Broidy’s claims—i.e., that the actors who actually performed the
hacks are as-yet unnamed “cyber mercenaries,” not the GRA entities and employees named here.
See State of Qatar at 6 (recounting Mr. Broidy’s allegations that GRA “introduced Qatar ‘to
cyber mercenaries in various countries to coordinate technical aspects of the illegal intrusion[,]’”
which was actually conducted by “hackers”); but see, e.g. Dkt. 76 at 13 (Plaintiffs asserting here
that “the FAC accuses GRA Defendants of being the primary actors who did the hacking”).
Because Mr. Broidy does not (and cannot) actually accuse any GRA entity or employee of
hacking him, Counts I, II, and V of the FAC must be dismissed.

        The Ninth Circuit also held that there cannot be any cause of action for “civil conspiracy”
under California law. State of Qatar at 8 (“The complaint also alleged a cause of action for ‘civil
conspiracy,’ but as the district court correctly noted, there is no such cause of action under
California law.”). Thus, Count VII of the FAC must be dismissed for failure to state a claim.
See also Dkt. 76 at 22 (Plaintiffs purporting to apply California law to the “civil conspiracy”
claim).

       We stand ready to address any questions the Court may have, and thank the Court for its
kind consideration.

Respectfully submitted,

/s/ Orin Snyder
Orin Snyder

cc: All Counsel of Record via ECF
